Title: 12th.
From: Adams, John Quincy
To: 


       I had some writing, which I wished to do this day, and I therefore did not attend at the office. Williams and Little dined, and past the afternoon with me. Townsend came in, just before dark: I went with him and spent an hour or two at Mr. Atkins’s. This family is very agreeable: Mrs. Atkins, is a sociable, cheerful, sensible old lady; Miss A. is handsome, and a favorite of Town-send’s.
       I went home with Townsend and supped there. The evening was excessively dark.
      